Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2008 WHITEHALL JEWELERS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-52123 20-4864126 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 125 South Wacker Dr., Ste. 2600, Chicago, IL 60606 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (312) 782-6800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02. Results of Operations and Financial Condition On May 16, 2008, Whitehall Jewelers Holdings, Inc. issued a press release reporting its financial results for the fourth fiscal quarter and fiscal year ended February 2, 2008. The press release by which these results were announced is furnished herewith as Exhibit 99.1. Item 9.01. Exhibits. (d) Exhibits Number Description of Exhibit Press Release dated May 16, 2008 (1) (1) Furnished herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHITEHALL JEWELERS HOLDINGS, INC. (Registrant) By: /s/ Robert B. Nachwalter Robert B. Nachwalter Senior Vice President and General Counsel Date: May 16, 2008
